PER CURIAM.
The appellant urges error upon the denial of his petition for the removal of the administrator in the estate of Nicholas Pavlides, deceased. The ground of the petition was an alleged procedural irregularity in the appointment of the administrator. The trial judge found that appellant, as petitioner, failed to establish a valid reason for the removal. This order arrives in the appellate court with a presumption of correctness. Appellant and appellee have waived oral argument, and we have examined the briefs and the record. Appellant has failed to demonstrate that the decision of the trial judge is incorrect as a matter of law. The order of the trial judge is affirmed. Cf. Condit v. Newell, 149 Fla. 446, 6 So.2d 3 (1942).
Affirmed.